DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 05/24/2022.
Claims 5, 9, 12-13 have been amended, claims 1-4, 6-8, 10-11 and 13-14 previously presented.
Claims 1-15 have been examined and rejected.
Claims 1-15 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This 371 application filed on March 03, 2021 claims priority of European Patent application EP17208564.9 filed on December 19, 2017.
Examiner’s Comment
Claim 1 recites “A set of two or more dongles….”. On page 1 of specification describes dongles having secure element or a tamperproof memory inside the respective dongle. Thus dongle is a hardware element and the Claim is compliant with 35 U.S.C. 101.
Examiner had contacted applicant and suggested Claim amendment to move forward the prosecution. However the applicant had declined the offer.

Response to Arguments
Applicant’s amendment, filed on May 24, 2022, has Claims 5, 9, 12-13 amended, claims 1-4, 6-8, 10-11 and 13-14 previously presented.

The prior objections to drawing Figure 1 has been withdrawn in view of the replacement drawing sheet for Figure 1 received on 05/24/2022. However the objection to drawing Figures 2 and 3 are maintained. Examiner has reviewed applicant’s argument regarding densely populated reference signs, however Examiner suggests at least devices and figures listed on top should be described alphabetically. 

The prior objection of Claim 5 has been withdrawn in view of the amendment received on May 24, 2022.

Applicant remark, filed on May 24, 2022 on bottom of page 9 and top of page 10 regarding, “Since a dongle is defined in Applicant's claim 1 as "configured to receive a message, to compute a digital signature of the received message using the secret key, and to transmit the computed digital signature" and Picazo discloses that it is the signer device 120 that signs the document (see, e.g., paragraph [0033] of Picazo), the features of the dongle defined in Applicant's claim 1 must be compared with the features disclosed in Picazo with respect to that signer device 120. Picazo does not disclose that the sender device 110 would be configured in the manner cited above. Hence, the sender device 110 is clearly not a dongle as defined in Applicant's claim 1” has been considered, however is not found persuasive. Examiner submits that the recited claim limitation is taught by Yoshida and particularly Yoshida teaches, multiple signer apparatus as shown in Figure 1 and described in paragraph 141 as group signature system comprises one group administrator apparatus 10, n signer apparatuses 20.sub.1, . . . , 20.sub.i, . . . , 20.sub.j, . . . and 20.sub.n. As shown in FIG. 4, the signer apparatus 20.sub.i comprises a storage section 21 for the signer, an input section 22, a communicating section 23, a message preparing section 24, a group signature generating section 25, a signer identity proving section 26 and an output section 27. The storage section 21 for the signer is a storage device accessible from the sections 22 to 26, and, as shown in FIG. 5, the public parameter, the group public key gpk, the calculation table, the member private key, the signer tracing information, the message and the group signature are stored. (¶161-¶162). Yoshida further discloses, “the signer apparatus 20.sub.i, the user i operates the input section 22, whereby the message preparing section 24 prepares a message msg.epsilon.{0, 1}* while displaying the message, and the obtained message msg is stored in the storage section 21 for the signer. It is to be noted that the message msg to be used is not limited to the message prepared by the message preparing section 24, but a message acquired from the group administrator or the signature verifier may be used. For example, in the case of an electronic business transaction, the message msg prepared by the message preparing section 24 may be used, in the case of the qualification of a user above the age of 20, the message msg acquired from the group administrator may be used, and in the case of authentication, the message msg acquired from the signature verifier may be used”. (¶202). Afterward, in the signer apparatus 20.sub.i, the signer operates the input section 22, whereby the group signature .sigma. and message msg in the storage section 21 for the signer are displayed in the output section 27, and transmitted from the communicating section 23 to the verifier apparatus 30. In consequence, the member private keys k.sub.i1 and k.sub.i2 are not displayed, but it can be proved that the member is a correct member who belongs to the group and the group administrator can trace the signer. (¶218). Thus Yoshida teaches, receiving a message and compute a digital signature.
Applicant’s remark, filed on May 24, 2022 on top of page 10 regarding, “Picazo does not disclose that the signer device 120 assesses the presence of or proximity to the sender device 110. Consequently, it also does not disclose that the outcome of such an assessment could be used by the signer device 120 as a prerequisite for signing (i.e., computing the signature)” has been considered but is not found persuasive. Examiner points that the claim recites, “wherein at least one of the dongles is configured to, before computing the digital signature, verify the presence of at least one other dongle belonging to the set”. Thus only one dongle (at least one) verifies the presence of another dongle. Picazo clearly teaches at least one device detects presence of another device prior to requesting a signature. “The technology determines that a signer device is physically proximate to the sender device. For example, the sender device 110, via the proximity component 220, affects a handshake with a signer device 120 in the proximity of the sender device 120”. (Fig. 4(420), ¶36). 
Applicant’s remark, filed on May 24, 2022 on bottom of page 10 regarding, “The motivation assumed in the Office action, "to ensure that secret keys are stored in a dongle that is kept safely with the owner," does not require the teaching of Narayanaswami in addition to Picazo. This is already achieved by the signer device shown in Picazo. The skilled person therefore, Applicant respectfully asserts, would have no motivation to use Narayanaswami” has been considered, however is not found persuasive. Yoshida’s signer apparatus has storage area to store public/private keys, however this storage is not a secure element. Similarly Picazo’s signer device doesn’t have secure storage device. Thus a person having an ordinary skill in the art would have utilized Narayanswami’s dongle to store secret keys to keep safely with the owners.
Applicant’s remark, filed on May 24, 2022 on middle of page 11 regarding, “A verification requires that there is a result and some consequence (at least storage or output); Picazo is silent in this respect with regard to the signing device” has been considered, however is not found persuasive. As explained in above paragraph 14 the claim requires only one dongle determines proximity of other dongle. Picazo clearly teaches that at least one device detects presence of another device prior to requesting a signature. “The technology determines that a signer device is physically proximate to the sender device. For example, the sender device 110, via the proximity component 220, affects a handshake with a signer device 120 in the proximity of the sender device 120”. (Fig. 4(420), ¶36). 
Applicant’s remark, filed on May 24, 2022 on bottom of page 12 regarding, “Indeed, in both cases, the signing happens chronologically after a verification of the presence/proximity. A difference lies in the question of where the verification is performed. Applicant's claim 1 is clear in specifying that it is the same dongle that computes the signature that also verifies the presence. In contrast, Picazo is clearly specifying that it is the sender device 110 that verifies the proximity. Hence, in other words, one of the differentiating features of Applicant's claim 1 is that the same device is configured (a) to compute a digital signature and (b) to verify the presence. In contrast, Picazo assigns these two functions (a, b) to different devices” has been considered, however is not found persuasive. Applicant’s affirms that the same device (same dongle) device is configured (a) to compute a digital signature and (b) to verify the presence, however the claims language doesn’t support this. The claim recitation is “wherein at least one of the dongles is configured to, before computing the digital signature, verify the presence of at least one other dongle belonging to the set”. It is not clear which dongle out of two dongles verifies the presence of other dongle. The claim doesn’t recites it is the dongle that computes a digital signature also verifies presence of other device.
Applicant’s remark, filed on May 24, 2022 on top of page 13 regarding, “Picazo lacks the disclosure that the signer device 120 would itself verify this proximity or make it a prerequisite for generating a signature. Thus, Picazo is not capable of teaching the features missing from Yoshida. This is not an arbitrary difference, but has significant technical effects and in particular severely impacts the security of the signature scheme as has been discussed above in detail” has been considered and addressed in above paragraphs 13 through 17.
Applicant’s remark, filed on May 24, 2022 on middle of page 13 regarding, “Applicant respectfully points out that the "validity range" disclosed in Gantman concerns the validity of the key. In contrast, the predefined timeframe defined in Applicant's claims 4 and 10 limits the validity of the digital signature. Hence, in addition to the differences argued above with regard to Applicant's claims 1 and 8, neither Yoshida, Picazo, and Narayanaswami nor Gantman teaches “all features of claims 4 and 10” has been considered, however is not found persuasive. Gantman teaches, “At 602, a validity range is established with regard to key A. The validity range has both a start timestamp and an end timestamp. A plurality of means can be utilized to establish the validity range and is not limited to a duration of time, although it is easy to think of a validity range in terms of time. Key A has a public key and an associated private key. This validity range is associated with the public key of a user device and a certificate is signed by such public key. At least one other party or entity creates key B, at 604, having a public key and a private key. A validity range is established for the public key of key B with both a start timestamp and an end timestamp. A certificate is signed by B's public key and associated validity range. In order for the certificate that is signed by both A and B to be valid, the respective validity ranges should overlap. A determination is made at 606 whether there is sufficient overlap. That is to say, both validity ranges encompass the same range allowing for toggling or staggering of the start timestamps and end timestamps. Thus, the validity ranges of the keys that sign the certificate do not have to be equal or have the same start timestamp and end timestamp. If the validity ranges overlap, at 608 the certificate and associated digital signatures are deemed trustworthy. If, however, there is not sufficient overlap of the validity ranges, the certificate is not trustworthy and at 610, it is not validated with trustworthy digital signatures”. (Fig. 6, ¶91-¶94). Thus a person having an ordinary skill in the art would have applied validity time range of keys to timeframe for a dongle for verification.
Applicant’s remark, filed on May 24, 2022 on middle of page 13 regarding, “Yoon, Applicant respectfully submits, has no reference to multi-participant signature schemes, but relates generally to changing device policies based on, among other things, the distance between different devices, where the distance can be determined based on, for example, a signal strength” has been considered, however is not found persuasive. The reference by Yoshida teaches multi-participant signature scheme.

Drawings
The drawings (Figs. 2 and 3) are objected to because drawing doesn’t show labels in alphabetic description. The drawings has numeric number as label however for better/quicker understating of invention alphabetic labels are suggested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner suggest applicant to contact examiner (contact detail provided in conclusion section) for further clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGPUB. # US 2011/0060903, hereinafter “Yoshida”), provided by applicant in an IDS, and further in view of Paul Picazo (US PGPUB. # US 2014/0059353, hereinafter “Picazo”, provided by applicant in an IDS), and further in view of Narayanaswami et al. (US PGPUB. # US 2005/0050352).

Referring to Claims 1 and 8:
Regarding Claim 1, Yoshida teaches,
A set of two or more dongles for providing a digital signature, 
wherein each [dongle] holds a secret key, (Fig. 4(21), ¶161-¶162, “The storage section 21 for the signer is a storage device accessible from the sections 22 to 26, and, as shown in FIG. 5, the public parameter, the group public key gpk, the calculation table, the member private key, the signer tracing information, the message and the group signature are stored”) 
wherein each [dongle] is configured to receive a message, to compute a digital signature of the received message using the secret key, and to transmit the computed digital signature, (Fig. 4(23), ¶164, “The communicating section 23 is a communication interface between the inside and the outside of the signer apparatus 20.sub.i”, ¶202, “the obtained message msg is stored in the storage section 21 for the signer. It is to be noted that the message msg to be used is not limited to the message prepared by the message preparing section 24, but a message acquired from the group administrator or the signature verifier may be used”, Fig. 4, Fig. 12, ¶212-¶218, “Afterward, in the signer apparatus 20.sub.i, the signer operates the input section 22, whereby the group signature .sigma. and message msg in the storage section 21 for the signer are displayed in the output section 27, and transmitted from the communicating section 23 to the verifier apparatus 30”, i.e. a message is received and a signature is computed and the message is transmitted),
Yoshida does not teach explicitly,
wherein at least one of the dongles is configured to, before computing the digital signature, verify the presence of at least one other dongle belonging to the set, and to compute the digital signature responsive to a successful verification of the presence of one or more other dongles.
However, Picazo teaches,
wherein at least one of the [dongles] is configured to, before computing the digital signature, verify the presence of at least one other [dongle] belonging to the set, and to compute the digital signature responsive to a successful verification of the presence of one or more other [dongles]. (Fig. 4(420, 440), ¶36, “n step 420, the technology determines that a signer device is physically proximate to the sender device”, ¶37-¶39, “In step 440, the technology receives an electronic signature 440”, i.e. presence of another device (dongle) is verified before signing).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Picazo with the invention of Yoshida.
Yoshida teaches, a device holding a private key in its memory and receive a message to sign it with the private key. Picazo teaches, verifying presence of another device prior to signing the message. Therefore it would be obvious to verify presence of another device prior to signing the message of Picazo with a device holding a private key in its memory and receive a message to sign it with the private key of Yoshida to ensure that partner to sign for multi-signature is available to avoid malicious attack for mute-signature approval. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Yoshida and Picazo does not teach explicitly,
[wherein] each dongle [holds a secret key];
[wherein] each dongle is configured to [receive a message, to compute a digital signature of the received message using the secret key, and to transmit the computed digital signature],
[wherein] at least one of the dongles is configured to, [before computing the digital signature, verify the presence of at least one other [dongle] belonging to the set, and to compute the digital signature responsive to a successful verification of the presence] of one or more other dongles.
However, Narayanaswami teaches,
[wherein] each dongle (Fig. 2A, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82, “as shown in FIG. 2A, the dongle 200 includes a key store 201 for storing a key (secret) which gets set up when the dongle is sold, etc.”) [holds a secret key];
[wherein] each dongle is configured to (Fig. 2A, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82)  [receive a message, to compute a digital signature of the received message using the secret key, and to transmit the computed digital signature],
[wherein] at least one of the dongles is configured to, (Fig. 2A, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [before computing the digital signature, verify the presence] of at least one other dongle (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [belonging to the set, and to compute the digital signature responsive to a successful verification of the presence] of one or more other dongles. (Fig. 2A, ¶54, i.e. there are plurality of dongles, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82).
As per KSR vs Teleflex, Simple substitution of one known element for another to obtain predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Narayanaswami with the invention of Yoshida in view of Picazo.
Yoshida in view of Picazo teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message. Narayanaswami teaches multiple dongles holding a secret key. Therefore it would be obvious to have multiple dongles holding a secret key of Narayanaswami into the teachings of Yoshida in view of Picazo. This would have been a simple substitution of dongle device of Narayanaswami for the devices of Yoshida to ensure that secret keys are stored in a dongle that is kept safely with the owner. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Regarding Claim 8, it is a method claim of above set of dongle claim and therefore Claim 8 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 2 rejection of Claim 1 is included and for the same motivation Yoshida teaches,
The set according to claim 1, wherein the at least one of the dongles is configured to verify the presence of at least one other dongle belonging to the set by requiring a zero-knowledge proof. (Fig. 4, ¶161, “the signer apparatus 20.sub.i comprises a storage section 21 for the signer, an input section 22, a communicating section 23, a message preparing section 24, a group signature generating section 25, a signer identity proving section 26 and an output section 27”, ¶164, “the communicating section 23 has, for example, a function of transmitting, to the verifier apparatus 30, the group signature constituted of the ciphertext data and zero-knowledge proof and the message in the storage section 21 for the signer, by the signer's operation of the input section 2”, ¶305, “In the verifier apparatus 30 and the group administrator apparatus 10, the group signature .sigma. includes the zero-knowledge proof, and hence the zero-knowledge proof can efficiently be verified”, i.e. presence is verified based on zero knowledge proof).

Regarding Claim 9, rejection of Claim 8 is included and for the same motivation Yoshida teaches,
The method according to claim 8, wherein the step of verifying the presence of at least one other dongle belonging to the set requires a zero-knowledge proof, including: 
- sending a request for providing the zero-knowledge proof to the at least one other dongle, (Fig. 4, ¶161, “the signer apparatus 20.sub.i comprises a storage section 21 for the signer, an input section 22, a communicating section 23, a message preparing section 24, a group signature generating section 25, a signer identity proving section 26 and an output section 27”, ¶164, “the communicating section 23 has, for example, a function of transmitting, to the verifier apparatus 30, the group signature constituted of the ciphertext data and zero-knowledge proof and the message in the storage section 21 for the signer, by the signer's operation of the input section 2”, i.e. request for zero-knowledge is sent)
- receiving a zero-knowledge proof from the at least one other dongle, (Fig. 6, ¶172, “the communicating section 33 has, for example, a function of receiving, from the signer apparatus 20.sub.i, the group signature constituted of the ciphertext data and zero-knowledge proof and the message”, i.e. zero-knowledge proof is received) and 
- verifying the received zero-knowledge proof, (¶173, “The signature verifying section 34 verifies the correctness of the group signature based on the group signature, the message, the public parameter and the group public key in the storage section 31 for the verifier to transmit the verification result to the communicating section 33 and the output section 37”, ¶305, i.e. received zero knowledge-proof is verified)
- completing  a successful verification of the received zero-knowledge proof. (¶173, “The signature verifying section 34 verifies the correctness of the group signature based on the group signature, the message, the public parameter and the group public key in the storage section 31 for the verifier to transmit the verification result to the communicating section 33 and the output section 37”, ¶305, i.e. received zero knowledge-proof verification is successfully completed).

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGPUB. # US 2011/0060903, hereinafter “Yoshida”), provided by applicant in an IDS, and further in view of Paul Picazo (US PGPUB. # US 2014/0059353, hereinafter “Picazo”, provided by applicant in an IDS), and further in view of Narayanaswami et al. (US PGPUB. # US 2005/0050352), and further in view of Gantman et al. (WIPO PUB. # WO 2006/105498, hereinafter “Gantman”).

Regarding Claim 3, rejection of Claim 1 is included and combination of Yoshida and Picazo does not teach explicitly,
The set according to claim 1, wherein the at least one of the dongles stores a lower limit of the number of other dongles, the presence of which must be proven, before computing the digital signature.
However, Narayanaswami teaches,
The set according to claim 1, wherein the at least one of the dongles (Fig. 2A, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [stores a lower limit of the number of other dongles, the presence of which must be proven, before computing the digital signature].
As per KSR vs Teleflex, Simple substitution of one known element for another to obtain predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Narayanaswami with the invention of Yoshida in view of Picazo.
Yoshida in view of Picazo teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message. Narayanaswami teaches multiple dongles holding a secret key. Therefore it would be obvious to have multiple dongles holding a secret key of Narayanaswami into the teachings of Yoshida in view of Picazo. This would have been a simple substitution of dongle device of Narayanaswami for the devices of Yoshida to ensure that secret keys are stored in a dongle that is kept safely with the owner. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
The set according to claim 1, [wherein the at least one of the dongles] stores a lower limit of the number of other dongles, the presence of which must be proven, before computing the digital signature.
However, Gantman teaches,
The set according to claim 1, [wherein the at least one of the dongles] stores a lower limit of the number of other dongles, the presence of which must be proven, before computing the digital signature. (Fig. 10, (¶106-¶109)At 1002, a blob is signed by multiple parties creating a signature set of <n> signatures. Each signature is generated independently, in any order, and maybe generated at a substantially similar time. At 1004 the blob is verified by <v> signatures where <v> is the number of correctly verified signatures. Each <v> signature is to be independently verified by using the appropriate certificate. The correct number of signatures can be a number greater than zero and less than or equal to <n>. 0:::;<v>:::;< A determination is made at 1006 whether there are a minimum number of correct signatures <m> that satisfy the verification policy. That is to say, the verification succeeds if the number of correctly verified signatures <v> is equal to, or more than, the minimum number of correct signatures <m> necessary to verify the certificate. i.e. minimum number of signature required is determined and verified that the number is met).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Gantman with the invention of Yoshida in view of Picazo and Narayanaswami.
Yoshida in view of Picazo and Narayanaswami teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message and multiple dongles holding a secret key. Gantman teaches, minimum number of devices requires to consider signature to be valid. Therefore it would be obvious to have minimum number of devices requires to consider signature to be valid of Gantman into the teachings of Yoshida in view of Picazo and Narayanaswami to ensure that transaction is approves with multiple users. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 4 and 10:
Regarding Claim 4, rejection of Claim 1 is included and combination of Yoshida and Picazo does not teach explicitly,
The set according to claim 1, wherein the at least one dongle is configured to measure the time required for verifying the presence of the at least one other dongle belonging to the set and to compute the digital signature only upon successful verification of the presence of one or more other dongles within a predefined timeframe for each of the one or more other dongles.
However, Narayanaswami teaches,
The set according to claim 1, wherein the at least one dongle is configured to (Fig. 2A, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [measure the time required for verifying the presence of] the at least one other dongle (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [belonging to the set and to compute the digital signature only upon successful verification of the presence of] one or more other dongles (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [within a predefined timeframe] for each of the one or more other dongles. (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82).
As per KSR vs Teleflex, Simple substitution of one known element for another to obtain predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Narayanaswami with the invention of Yoshida in view of Picazo.
Yoshida in view of Picazo teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message. Narayanaswami teaches multiple dongles holding a secret key. Therefore it would be obvious to have multiple dongles holding a secret key of Narayanaswami into the teachings of Yoshida in view of Picazo. This would have been a simple substitution of dongle device of Narayanaswami for the devices of Yoshida to ensure that secret keys are stored in a dongle that is kept safely with the owner. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
The set according to claim 1, [wherein the at least one dongle is configured to] measure the time required for verifying the presence of [the at least one other dongle] [belonging to the set and to compute the digital signature only upon successful verification of the presence of] one or more other dongles [within a predefined timeframe] for each of the one or more other dongles.
However, Gantman teaches,
The set according to claim 1, [wherein the at least one dongle is configured to] measure the time required for verifying the presence of [the at least one other dongle] [belonging to the set and to compute the digital signature only upon successful verification of the presence of] one or more other dongles [within a predefined timeframe] for each of the one or more other dongles. (Fig. 6, ¶91-¶94, “At 602, a validity range is established with regard to key A. The validity range has both a start timestamp and an end timestamp. A plurality of means can be utilized to establish the validity range and is not limited to a duration of time, although it is easy to think of a validity range in terms of time. Key A has a public key and an associated private key. This validity range is associated with the public key of a user device and a certificate is signed by such public key”, i.e. time range is verified).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Gantman with the invention of Yoshida in view of Picazo and Narayanaswami.
Yoshida in view of Picazo and Narayanaswami teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message and multiple dongles holding a secret key. Gantman teaches, minimum number of devices requires to consider signature to be valid. Therefore it would be obvious to have minimum number of devices requires to consider signature to be valid of Gantman into the teachings of Yoshida in view of Picazo and Narayanaswami to ensure that transaction is approves with multiple users. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 10, rejection of Claim 8 is included and Claim 10 is rejected with the same rationale as applied against Claim 4 above. 

Claims 5-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGPUB. # US 2011/0060903, hereinafter “Yoshida”), provided by applicant in an IDS, and further in view of Paul Picazo (US PGPUB. # US 2014/0059353, hereinafter “Picazo”, provided by applicant in an IDS, and further in view of Narayanaswami et al. (US PGPUB. # US 2005/0050352), and further in view of Yoon et al. (KR PGPU. # KR 20170058258, hereinafter “Yoon”, provided by applicant in an IDS).

Referring to Claims 5 and 11:
Regarding Claim 5, rejection of Claim 1 is included and Yoshida does not teach explicitly,
The set according to claim 1, wherein the two or more dongles are configured to establish direct wireless connections between each other for verification of presence,
wherein the at least one dongle is configured to measure the signal strength of the wireless connection to the at least one other dongle belonging to the set and to compute the digital signature in response to the signal strength exceeding a predefined minimum signal strength and/or a distance measure derived from the signal strength being below a predefined maximum distance for each of the one or more other dongles.
However, Picazo teaches,
The set according to claim 1, wherein the two or more [dongles] are configured to establish direct wireless connections between each other for verification of presence, (Figs. 1-2, 4, ¶36, “In step 420, the technology determines that a signer device is physically proximate to the sender device. For example, the sender device 110, via the proximity component 220, affects a handshake with a signer device 120 in the proximity of the sender device 120”, ¶37, “the sender device 110 may utilize various techniques for handshaking with another device, including establishing direct communication channels (e.g., Bluetooth, RFID, NFC, Wi-Fi, and so on) with a device”, ¶38-¶39);
wherein the at least one dongle is configured to measure the signal strength of the wireless connection to the at least one other dongle belonging to the set and to compute the digital signature in response to the signal strength exceeding a predefined minimum signal strength and/or a distance measure derived from the signal strength being below a predefined maximum distance for each of the one or more other dongles.
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Picazo with the invention of Yoshida.
Yoshida teaches, a device holding a private key in its memory and receive a message to sign it with the private key. Picazo teaches, verifying presence of another device prior to signing the message. Therefore it would be obvious to verify presence of another device prior to signing the message of Picazo with a device holding a private key in its memory and receive a message to sign it with the private key of Yoshida to ensure that partner to sign for multi-signature is available to avoid malicious attack for mute-signature approval. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Yoshida and Picazo does not teach explicitly,
The set according to claim 1, wherein the two or more dongles are configured to [establish direct wireless connections between each other for verification of presence],
wherein the at least one dongle is configured to [measure the signal strength of the wireless connection to] the at least one other dongle belonging to the set [and to compute the digital signature in response to the signal strength exceeding a predefined minimum signal strength and/or a distance measure derived from the signal strength being below a predefined maximum distance for] each of the one or more other dongles.
However, Narayan teaches,
The set according to claim 1, wherein the two or more dongles are configured to (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [establish direct wireless connections between each other for verification of presence],
wherein the at least one dongle is configured to (Fig. 2A, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82)  [measure the signal strength of the wireless connection to] the at least one other dongle belonging to the set (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [and to compute the digital signature in response to the signal strength exceeding a predefined minimum signal strength and/or a distance measure derived from the signal strength being below a predefined maximum distance for] each of the one or more other dongles (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82).
As per KSR vs Teleflex, Simple substitution of one known element for another to obtain predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Narayanaswami with the invention of Yoshida in view of Picazo.
Yoshida in view of Picazo teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message. Narayanaswami teaches multiple dongles holding a secret key. Therefore it would be obvious to have multiple dongles holding a secret key of Narayanaswami into the teachings of Yoshida in view of Picazo. This would have been a simple substitution of dongle device of Narayanaswami for the devices of Yoshida to ensure that secret keys are stored in a dongle that is kept safely with the owner. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
The set according to claim 1, [wherein the two or more dongles are configured to establish direct wireless connections between each other for verification of presence],
[wherein the at least one dongle is configured to] measure the signal strength of the wireless connection to [the at least one other dongle belonging to the set] and to compute the digital signature in response to the signal strength exceeding a predefined minimum signal strength and/or a distance measure derived from the signal strength being below a predefined maximum distance for [each of the one or more other dongles].
However, Yoon teaches,
[wherein the at least one dongle is configured to] measure the signal strength of the wireless connection to [the at least one other dongle belonging to the set] and to compute the digital signature in response to the signal strength exceeding a predefined minimum signal strength and/or a distance measure derived from the signal strength being below a predefined maximum distance for [each of the one or more other dongles]. (Page 23, Lines (19-20), “With respect to calculating the distance between the first electronic device and the second electronic device, the first electronic device can measure the distance based on the strength of the communication signal after being connected to the second electronic device”, Page 23, Lines (50-53), if the second electronic device is disconnected or communicates with a received signal strength of less than or equal to a specifiedsize and communication resumes within a critical time (e.g., a few seconds to several minutes) or the strength of the signal is stronger than the specified size , The firstelectronic device may output a user interface corresponding to a specified authentication level (e.g., a relatively low or medium authentication level or security level)during the second authentication process”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yoon with the invention of Yoshida in view of Picazo and Narayanaswami.
Yoshida in view of Picazo and Narayanaswami teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message and multiple dongles holding a secret key. Yoon teaches, measuring signal strength of the wireless connection prior to performing a transaction. Therefore it would be obvious to have measuring signal strength of the wireless connection prior to performing a transaction of Yoon into the teachings of Yoshida in view of Picazo and Narayanaswami to ensure that transaction is approved only when another authorize user is at certain distance. This is to avoid any malicious user performing transaction from a distance. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 5 above. 

Regarding Claim 6, rejection of Claim 1 is included and combination of Yoshida and Picazo does not teach explicitly,
The set according to claim 1, wherein at least one of the dongles is configured to verify the presence of a mobile terminal before confirming its own presence to any other dongle.
However, Narayanaswami teaches,
The set according to claim 1, wherein at least one of the dongles is configured to (Fig. 2A, ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82) [verify the presence of a mobile terminal before confirming its own presence to] any other dongle. (Fig. 2A, ¶54, i.e. there are plurality of dongles. ¶58, “FIG. 2A illustrates a block diagram of a dongle 200”, ¶80-¶82).
As per KSR vs Teleflex, Simple substitution of one known element for another to obtain predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Narayanaswami with the invention of Yoshida in view of Picazo.
Yoshida in view of Picazo teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message. Narayanaswami teaches multiple dongles holding a secret key. Therefore it would be obvious to have multiple dongles holding a secret key of Narayanaswami into the teachings of Yoshida in view of Picazo. This would have been a simple substitution of dongle device of Narayanaswami for the devices of Yoshida to ensure that secret keys are stored in a dongle that is kept safely with the owner. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
The set according to claim 1, [wherein at least one of the dongles is configured to] verify the presence of a mobile terminal before confirming its own presence to [any other dongle].
However, Yoon teaches,
The set according to claim 1, [wherein at least one of the dongles is configured to] verify the presence of a mobile terminal before confirming its own presence to [any other dongle]. (Figs. 1a, 2a, 13Page 13, Lines (18-19), “the second resource management module 221 of the second electronic device 200 receives at least one external electronic device For example, peripheral appliances, electronic devices, etc.)”, i.e. verifies the presence of another device).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yoon with the invention of Yoshida in view of Picazo and Narayanaswami.
Yoshida in view of Picazo and Narayanaswami teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message and multiple dongles holding a secret key. Yoon teaches, measuring signal strength of the wireless connection prior to performing a transaction. Therefore it would be obvious to have measuring signal strength of the wireless connection prior to performing a transaction of Yoon into the teachings of Yoshida in view of Picazo and Narayanaswami to ensure that transaction is approved only when another authorize user is at certain distance. This is to avoid any malicious user performing transaction from a distance. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 12, rejection of Claim 8 is included and for the same motivation Yoshida teaches, 
The method according to claim 8, comprising: 
[ - verifying the presence of a mobile terminal connected to the dongle]; and
- computing the digital signature of the received message (Fig. 4, ¶161, “As shown in FIG. 4, the signer apparatus 20.sub.i comprises a storage section 21 for the signer, an input section 22, a communicating section 23, a message preparing section 24, a group signature generating section 25, a signer identity proving section 26 and an output section 27”, ¶164, “the communicating section 23 has, for example, a function of transmitting, to the verifier apparatus 30, the group signature constituted of the ciphertext data and zero-knowledge proof and the message in the storage section 21 for the signer, by the signer's operation of the input section 22”, ¶166, “the group signature generating section 25 has a function of generating the zero-knowledge proof indicating that the member private key and the signer tracing information T.sub.i are known, based on the public parameter, group public key, member private key and message in the storage section 21 for the signer and the ciphertext data of the signer tracing information T.sub.i, and associating the zero-knowledge proof with the ciphertext data to write the proof in the storage section 21 for the signer”, ¶202, “ It is to be noted that the message msg to be used is not limited to the message prepared by the message preparing section 24, but a message acquired from the group administrator or the signature verifier may be used”),  or providing a zero-knowledge proof responsive to a successful verification of the presence of the mobile terminal. (Examiner submits that claim limitation has “or” which requires only 1 limitation has to teach).
Combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
- verifying the presence of a mobile terminal connected to the dongle.
However, Yoon teaches,
- verifying the presence of a mobile terminal connected to the dongle. (Figs. 1a, 2a, 13, Page 13, Lines (18-19), “the second resource management module 221 of the second electronic device 200 receives at least one external electronic device For example, peripheral appliances, electronic devices, etc.)”, i.e. verifies the presence of another device).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yoon with the invention of Yoshida in view of Picazo and Narayanaswami.
Yoshida in view of Picazo and Narayanaswami teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message and multiple dongles holding a secret key. Yoon teaches, measuring signal strength of the wireless connection prior to performing a transaction. Therefore it would be obvious to have measuring signal strength of the wireless connection prior to performing a transaction of Yoon into the teachings of Yoshida in view of Picazo and Narayanaswami to ensure that transaction is approved only when another authorize user is at certain distance. This is to avoid any malicious user performing transaction from a distance. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 13, rejection of Claim 8 is included and Yoshida teaches,
The method according to claim 12, comprising: 
[- authenticating a user of the mobile terminal] and 
- computing the digital signature of the received message Fig. 4, ¶161, “As shown in FIG. 4, the signer apparatus 20.sub.i comprises a storage section 21 for the signer, an input section 22, a communicating section 23, a message preparing section 24, a group signature generating section 25, a signer identity proving section 26 and an output section 27”, ¶164, “the communicating section 23 has, for example, a function of transmitting, to the verifier apparatus 30, the group signature constituted of the ciphertext data and zero-knowledge proof and the message in the storage section 21 for the signer, by the signer's operation of the input section 22”, ¶166, “the group signature generating section 25 has a function of generating the zero-knowledge proof indicating that the member private key and the signer tracing information T.sub.i are known, based on the public parameter, group public key, member private key and message in the storage section 21 for the signer and the ciphertext data of the signer tracing information T.sub.i, and associating the zero-knowledge proof with the ciphertext data to write the proof in the storage section 21 for the signer”, ¶202, “ It is to be noted that the message msg to be used is not limited to the message prepared by the message preparing section 24, but a message acquired from the group administrator or the signature verifier may be used”) or providing a zero-knowledge proof responsive to a successful authentication of the user of the mobile terminal. (Examiner submits that claim limitation has “or” which requires only 1 limitation has to teach).
Combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
- authenticating a user of the mobile terminal;
However, Yoon teaches,
- authenticating a user of the mobile terminal; (Figs. 1a-2a, Page 13, Lines (14-17)), “at least one of pulse information and fingerprint information) is collected within a specified time range and the mutual distance to the second electronic device 200 is a first distance, (100) can output a screen according to the first authentication policy. Alternatively, if the bio-continuity information is collected within the specified time range (or the elapsed time since the collection is within the specified time range) and the current position (or second electronic device 200) is at the first position, 1 It is possible to output the screen according to the authentication policy”, i.e. user is authenticated).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yoon with the invention of Yoshida in view of Picazo and Narayanaswami.
Yoshida in view of Picazo and Narayanaswami teaches, a device holding a private key in its memory and receive a message to sign it with the private key and verifying presence of another device prior to signing the message and multiple dongles holding a secret key. Yoon teaches, measuring signal strength of the wireless connection prior to performing a transaction. Therefore it would be obvious to have measuring signal strength of the wireless connection prior to performing a transaction of Yoon into the teachings of Yoshida in view of Picazo and Narayanaswami to ensure that transaction is approved only when another authorize user is at certain distance. This is to avoid any malicious user performing transaction from a distance. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 14, rejection of Claim 6 is included and for the same motivation combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
The set according to claim 6, wherein the mobile terminal is configured to confirm its presence only within a limited timeframe after a biometric authentication of a user of the mobile terminal.
However, Yoon teaches,
The set according to claim 6, wherein the mobile terminal is configured to confirm its presence only within a limited timeframe after a biometric authentication of a user of the mobile terminal. (Figs. 1a-2a, Page 13, Lines (14-17)), “at least one of pulse information and fingerprint information) is collected within a specified time range and the mutual distance to the second electronic device 200 is a first distance, (100) can output a screen according to the first authentication policy. Alternatively, if the bio-continuity information is collected within the specified time range (or the elapsed time since the collection is within the specified time range) and the current position (or second electronic device 200) is at the first position, 1 It is possible to output the screen according to the authentication policy”).

Regarding Claim 15, rejection of Claim 13 is included and for the same motivation combination of Yoshida, Picazo and Narayanaswami does not teach explicitly,
The method according to claim 13, comprising: - authenticating a user of the mobile terminal using at least partially biometric credentials.
However, Yoon teaches,
The method according to claim 13, comprising: - authenticating a user of the mobile terminal using at least partially biometric credentials. (Figs. 1a-2a, Page 13, Lines (14-17)), “at least one of pulse information and fingerprint information) is collected within a specified time range and the mutual distance to the second electronic device 200 is a first distance, (100) can output a screen according to the first authentication policy. Alternatively, if the bio-continuity information is collected within the specified time range (or the elapsed time since the collection is within the specified time range) and the current position (or second electronic device 200) is at the first position, 1 It is possible to output the screen according to the authentication policy”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Sprague et al. (US # 2018/0254898) discloses, a device enrollment method and system comprising trusted application code that is executed in isolation from the primary OS of a hosting device and an access control mechanism that manages access to this code. The trusted application code provides hardware-backed cryptographic and authentication services to multiple third party applications. The value of these services is dependent on the integrity of both the trusted application and the third party service applications that access the trusted application. To assert trust, the trusted application may be installed in the device's TEE per existing industry TEE provisioning mechanisms. The process may involve the generation of a unique device key within the trusted application that is signed by a provisioning agent. Through this device key, the access control mechanism obtains cryptographic assurance of the integrity of the trusted application when controlling access to the host device in transactions with online service providers.
Stitt et al. (US PAT. # 9,794,753) discloses, a communication system with a master device configured to determine location information in real-time with respect to a portable device. The master device may direct one or more monitor devices to monitor communications that occur over a primary communication link. The monitor devices may sense characteristic information about the signal from the portable device, and communicate this characteristic information to the master device via an auxiliary communication link. The communication system may determine location of the portable device, authenticate the portable device, determine whether the portable device is authorized to allow or initiate an action, and command or enable an action with respect to equipment.
Sanjay Swamy (WIPO PUB. # 2013/051032) discloses, a dongle device with rechargeable power supply for a secure electronic transaction. The dongle device comprises a slot for swiping a magnetic stripe card, a slot for inserting a contact type card, a rechargeable battery, a recharging circuit, a key pad, a key pad cover, a connector, wherein the connector is an audio jack, a cover for safeguarding the connector, a stylus, a universal serial bus (USB) port, a processor and a display. The rechargeable battery is powered by the recharging circuit when a residual battery level of the rechargeable battery falls below a preset value. The key pad is used to enter PIN and the key pad cover prevents an onlooker from viewing and learning the ΡΓΝ entered by a user.
Wheeler et al. (US PAT. # 7,552,333) discloses, creating a public-private pair in a secure environment; storing the private key within a device during its manufacture in the secure environment; linking the public key with other information in the secure environment, receiving input within the device comprising verification data of an entity, identifying within the device a verification status based on the verification data and data prestored within the device; independent of the verification status identified, generating a digital signature for a message including an indication of the identified verification status using the private key; outputting the digital signature for transmission with an EC; identifying upon receipt of the EC the information linked with the public key by authenticating the message with the public key, and considering the identified information and the indicated verification status. The linked information includes device security aspects and the verification status regards entity authentication performed by the device.
Hsu et al. (US PGPUB. # 2008/0301466) discloses, an apparatus for downloading and/or executing programs from a tool resident on a computer host is disclosed. The apparatus comprises an external flash memory storing a program, and a processor for validating the tool when detecting that the computer host connects to the apparatus. The processor permits the computer host to update the program of the external flash memory after determining that the tool has been successfully verified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498